                                                                       Case 2:16-cv-01081-JAD-EJY Document 75
                                                                                                           74 Filed 10/05/20
                                                                                                                    10/01/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon, f/k/a The Bank of New York, as
                                                            9    Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust
                                                                 2005-7CB, Mortgage Pass-Through Certificates, Series 2005-7CB
                                                            10
                                                                                                   UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                           DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON, F/K/A                        Case No.: 2:16-cv-01081-JAD-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST                       STIPULATION AND ORDER FOR
                                                            15   2005-7CB, MORTGAGE PASS-THROUGH                           DISMISSAL WITH PREJUDICE
                                                                 CERTIFICATES, SERIES 2005-7CB,
                                                            16
                                                                                                    Plaintiff,                        ECF No. 74
                                                            17
                                                                 vs.
                                                            18
                                                                 SHADOW      CROSSING    HOMEOWNERS'
                                                            19   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; NEVADA ASSOCIATION SERVICES,
                                                            20   INC.; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            21
                                                                                                    Defendants.
                                                            22

                                                            23                Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff The Bank
                                                            24   of New York Mellon, f/k/a The Bank of New York, as Trustee for the Certificateholders of CWALT,
                                                            25   Inc., Alternative Loan Trust 2005-7CB, Mortgage Pass-Through Certificates, Series 2005-7CB
                                                            26   (BoNYM); Defendant SFR Investments Pool 1, LLC (SFR); and Defendant Shadow Crossing
                                                            27   Homeowners Association (HOA), by and through their respective counsel of record, hereby stipulate
                                                            28   and agree to the dismissal of this action in its entirety with prejudice.

                                                                 54804915;1
                                                                     Case 2:16-cv-01081-JAD-EJY Document 75
                                                                                                         74 Filed 10/05/20
                                                                                                                  10/01/20 Page 2 of 2




                                                            1                 Each party shall bear their own attorney's fees, prejudgment interest, and costs of suit

                                                            2    associated with this dismissal. The Court may close this case.

                                                            3    DATED October 1, 2020.                                DATED October 1, 2020.
                                                            4    AKERMAN LLP                                           KIM GILBERT EBRON
                                                            5    /s/ Rex D. Garner                                     /s/ Jacqueline A. Gilbert
                                                                 ARIEL E. STERN, ESQ.                                  DIANA S. EBRON, ESQ.
                                                            6    Nevada Bar No. 8276                                   Nevada Bar No. 10580
                                                                 NATALIE L. WINSLOW, ESQ.                              JACQUELINE A. GILBERT, ESQ.
                                                            7    Nevada Bar No. 12125                                  Nevada Bar No. 10593
                                                                 REX D. GARNER, ESQ.                                   KAREN L. HANKS, ESQ.
                                                            8    Nevada Bar No. 9401                                   Nevada Bar No. 9578
                                                                 1635 Village Center Circle, Suite 200                 7625 Dean Martin Drive, Suite 100
                                                            9    Las Vegas, Nevada 89134                               Las Vegas, Nevada 89139
                                                            10   Attorneys for The Bank of New York Mellon, Attorneys for SFR Investments Pool 1, LLC
                                                                 f/k/a The Bank of New York, as Trustee for the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-7CB, Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            12   Certificates, Series 2005-7CB
AKERMAN LLP




                                                            13   DATED October 1, 2020.
                                                            14   BOYACK, ORME, ANTHONY & MCKIEVER
                                                            15   /s/ Patrick A. Orme
                                                                 EDWARD D. BOYACK, ESQ.
                                                            16   Nevada Bar No. 5229
                                                                 PATRICK A. ORME, ESQ.
                                                            17   Nevada Bar No. 7853
                                                                 7625 Dean Martin Drive, Suite 100
                                                            18   Las Vegas, Nevada 89139
                                                            19   Attorneys for Shadow Crossing Homeowners
                                                                 Association
                                                            20

                                                            21

                                                            22                                                    ORDER
                                                            23          IT IS SO ORDERED.
                                                                        Based on the parties' stipulation [ECF No. 74] and good cause appearing, IT IS HEREBY
                                                            24   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                                 costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                            25                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                                             Case No.: 2:16-cv-01081-JAD-EJY
                                                            26
                                                                                                                    _________________________________
                                                            27                                                      U.S. District Judge Jennifer A. Dorsey
                                                                                                             DATEDDated: October 5, 2020
                                                            28

                                                                 54804915;1
